DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 2-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 18, 2022.  

Response to Arguments
3.	Applicant’s arguments, see pages 9-11 of the response, filed 18 July 2022, with respect to the rejection under 35 U.S.C. 112 have been fully considered and are persuasive. The 112 rejection has been withdrawn.

4.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2015-028125, see English Translation of JP2015028125) in view of Yoshimura et al. (JP 2007-256683, see English Translation of JP2007256683), and further in view of Kodama (US 2012/0231234).  
Regarding claim 1, Yamada discloses a photosensitive resin composition ([0069], [0078], [0083], [0148], [0161]-[0162], e.g., a photosensitive black composition) comprising: 
a binder ([0007], e.g., binder resin) having and a weight-average molecular weight equal to or smaller than 25,000 ([0126], e.g., binder resin has a Mw equal to 25,000);
a pigment ([0007], e.g., an organic pigment); 
a polymerizable monomer ([0011], [0059], [0081], e.g., an ethylene unsaturated monomer (e.g., polymerizable monomer)); and 
a polymerization initiator ([0011], [0147], e.g., a photopolymerization initiator),
and wherein a content of the pigment is from 10 to 40% by weight with respect to a total amount of solid contents of the photosensitive resin composition ([0040], e.g., 10 to 40% by weight).
Yamada does not disclose wherein the binder has an I/O value equal to or greater than 0.5, and wherein the content of the pigment is equal to or greater than 20% by mass with respect to a total amount of solid contents of the photosensitive resin composition, the polymerizable monomer comprises a difunctional monomer and a tri- or higher functional monomer, and a ratio of a total content of the difunctional monomer and the tri- or higher functional monomer with respect to a total content of the polymerizable monomer is equal to or greater than 80% by mass.
However, Yoshimura discloses a photosensitive resin composition ([0009], [0016]) comprising: a binder having an I/O value equal to or greater than 0.5 ([0153], e.g., binder, I/O = 0.53); and a pigment, wherein a content of the pigment is equal to or greater than 20% by mass with respect to a total amount of solid contents of the photosensitive resin composition ([0051], [0082], e.g., the proportion of the pigment is around 15-25% by mass).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Yoshimura in the invention of Yamada for containing a binder having I/O value of 0.5 or more and a pigment in an amount of 20% or more by mass in order to obtain a light-shielding film having good pigment dispersibility and a high optical density (see [0165] of Yoshimura).  
Yamada in view of Yoshimura does not disclose wherein the polymerizable monomer comprises a difunctional monomer and a tri- or higher functional monomer, and a ratio of a total content of the difunctional monomer and the tri- or higher functional monomer with respect to a total content of the polymerizable monomer is equal to or greater than 80% by mass.
However, Kodama discloses a photo-curable composition ([0158]) comprising:
a polymerizable monomer (see [0158]-[0159]), wherein the polymerizable monomer comprises a difunctional monomer and a tri- or higher functional monomer ([0164], [0166], e.g., a polymerizable monomer comprises a difunctional polymerizable monomer and a polyfunctional polymerizable monomer), and a ratio of a total content of the difunctional monomer and the tri- or higher functional monomer with respect to a total content of the polymerizable monomer is equal to or greater than 80% by mass (e.g., if the difunctional polymerizable monomer is 70% by mass relative to the total amount of the polymerizable monomer and the polyfunctional polymerizable  monomer is 10% by mass relative to the total amount of the polymerizable monomer then the proportion of the difunctional monomer and the polyfunctional polymerizable monomer with respect to a total content of the polymerizable monomer is equal to 80% by mass).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kodama in the invention of Yamada in view of Yoshimura for including a difunctional monomer and a polyfunctional monomer in an amount 80% by mass relative to a total amount of a polymerizable monomer by mass in order to improve the composition viscosity, the dry etching resistance, the imprint aptitude and the curability (see [0075], [0166] of Kodama).  

	Regarding claim 24, Yamada further discloses a decorative pattern which is a patterned cured material of the photosensitive resin layer including solid contents of the photosensitive resin composition according to claim 1 (see [0016], [0171]).

	Regarding claim 25, Yamada further discloses a touch panel comprising: the decorative pattern according to claim 24 (see [0016], [0171]). 

	Regarding claim 26, Yamada in view of Yoshimura and Kodama further discloses the photosensitive resin composition according to claim 1, wherein, in the photosensitive resin composition, a ratio of a content of the difunctional monomer with respect to a total content of the difunctional monomer and the tri- and higher functional monomer is equal to or greater than 50% by mass (Kodama, [0164], [0166], e.g., if the difunctional polymerizable monomer is 70% by mass relative to the total amount of the polymerizable monomer and the polyfunctional polymerizable monomer is 10% by mass relative to the total amount of the polymerizable monomer then the ratio of a content of the difunctional monomer with respect to a total content of the difunctional monomer and the tri- and higher functional monomer is about 87% by mass).  

	Regarding claim 27, Yamada in view of Yoshimura and Kodama further discloses the photosensitive resin composition according to claim 1, wherein, in the photosensitive resin composition, a ratio of a content of the difunctional monomer with respect to a total content of the difunctional monomer and tri- and higher functional monomer is equal to or smaller than 90% by mass (Kodama, [0164], [0166], e.g., if the difunctional polymerizable monomer is 70% by mass relative to the total amount of the polymerizable monomer and the polyfunctional polymerizable monomer is 10% by mass relative to the total amount of the polymerizable monomer then the ratio of a content of the difunctional monomer with respect to a total content of the difunctional monomer and the tri- and higher functional monomer is about 87% by mass).  

7.	Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2015-028125, see English Translation of JP2015028125) in view of Yoshimura et al. (JP 2007-256683, see English Translation of JP2007256683), and further in view of Kodama (US 2012/0231234) and Norizuki et al. (US 2016/0016919).
	Regarding claim 28, Yamada in view of Yoshimura and Kodama does not specifically discloses the photosensitive resin composition according to claim 1, wherein a content of the polymerizable monomer in the photosensitive resin composition is from 10% by mass to 50% by mass with respect to a total amount of solid contents of the photosensitive resin composition.
	However, Norizuki discloses a photosensitive resin composition wherein a content of a polymerizable monomer in the photosensitive resin composition is from 10% by mass to 50% by mass with respect to a total amount of solid contents of the photosensitive resin composition ([0113], e.g., the content of the polymerizable monomer in the photosensitive resin composition is preferably 10 to 80% by mass.  When the content of all monomers is 10% by mass or more, a good cured film can be obtained).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings Norizuki in the invention of Yamada in view of Yoshimura and Kodama for providing a polymerizable monomer that is 10% by mass or more with respect to a total amount of solid contents of a photosensitive resin composition so that a good cured film can be obtained.  

	Regarding claim 29, Yamada in view of Yoshimura and Kodama further discloses the photosensitive resin composition according to claim 1, wherein, in the photosensitive resin composition, a ratio of a content of the difunctional monomer with respect to a total content of the difunctional monomer and the tri- and higher functional monomer is from 50% to 90% by mass (Kodama, [0164], [0166], e.g., if the difunctional polymerizable monomer is 70% by mass relative to the total amount of the polymerizable monomer and the polyfunctional polymerizable monomer is 10% by mass relative to the total amount of the polymerizable monomer then the ratio of a content of the difunctional monomer with respect to a total content of the difunctional monomer and the tri- and higher functional monomer is about 87% by mass).  
	Yamada in view of Yoshimura and Kodama does not specifically disclose wherein a content of the polymerizable monomer in the photosensitive resin composition is from 10% by mass to 50% by mass with respect to a total amount of solid contents of the photosensitive resin composition.
	However, Norizuki discloses a photosensitive resin composition wherein a content of a polymerizable monomer in the photosensitive resin composition is from 10% by mass to 50% by mass with respect to a total amount of solid contents of the photosensitive resin composition ([0113], e.g., the content of the polymerizable monomer in the photosensitive resin composition is preferably 10 to 80% by mass.  When the content of all monomers is 10% by mass or more, a good cured film can be obtained).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings Norizuki in the invention of Yamada in view of Yoshimura and Kodama for providing a polymerizable monomer that is 10% by mass or more with respect to a total amount of solid contents of a photosensitive resin composition so that a good cured film can be obtained.  

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623